           Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 1 of 7



 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: federal@fischerlawlv.com
 5   Attorney for Defendant LONNY JOSEPH DITIRRO

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00216-KJD-VCF
 9
                            Plaintiff,
10
     vs.
                                                          SENTENCING EXHIBITS
11
     LONNY JOSEPH DITIRRO,
12
                            Defendant.
13

14
            Comes now, Defendant, LONNY JOSEPH DITIRRO, by and through his counsel of
15
     record, DAVID R. FISCHER, Esq., and hereby respectfully submits the following exhibits for
16
     the Court’s consideration prior to sentencing.
17

18                                                          DATED this 25th day of April, 2019

19                                                          /s/ David R. Fischer
                                                            DAVID R. FISCHER, ESQ.
20                                                          Nevada Bar No. 10348
                                                            LAW OFFICE OF DAVID R. FISCHER
21                                                          400 South 4th Street, Suite 500
                                                            Las Vegas, Nevada 89101
22
                                                            Counsel for Defendant DITIRRO
23

24
                                                      1
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 2 of 7




            EXHIBIT A
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 3 of 7
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 4 of 7




             EXHIBIT B
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 5 of 7
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 6 of 7




             EXHIBIT C
Case 2:16-cr-00216-KJD-VCF Document 141 Filed 04/25/19 Page 7 of 7
